Mr. Justice Magruder delivered the opinion, of the court: First—The decree of the circuit court found that, by the act of March 9, 1867, the appellee, Minnie Christie, was duly and legally adopted as the daughter and heir-at-law of Frederick H. Mather, and his wife, Rhoda E. Mather. The appellee, Minnie Christie, assigns cross-error upon this finding of the decree, and contends that the act in question is unconstitutional and void. The first question, therefore, which is presented for our consideration, is whether the act of adoption, passed by the legislature on March 9, 1867, is valid, or not. When the act of 1867 was passed, the constitution of 1848 was in force. Section 8 of article 13 of that constitution provides that “no freeman shall be * * * in any manner deprived of his life, liberty, or property, but by the judgment of his peers, or the law of the land.” The constitutionality of the act is attacked by counsel for appellee, Minnie Christie, upon the alleged ground that it violates section 8 as above quoted. It is contended, that the private law in question, if it be regarded as binding upon Frederick H. Mather and Rhoda E. Mather, would have the effect of depriving them of their property. The act gives to Minnie Mather “all the rights that would belong or pertain to her were she the daughter of the said Frederick H. Mather and Rhoda E. Mather.” It is said that, by the language thus quoted, Mather and his wife are compelled to use their property for the support, education and maintenance of Minnie Mather in all respects, as natural parents would be obliged to do. The act does not deprive. Mather and his wife of any property, but merely directs the manner in which their property shall descend when they die. In other words, the act points out who shall be the heir-at-law of Frederick H. Mather and his wife, and thereby establishes for them and their property a rule of inheritance merely. The right to inherit and the right to devise are dependent upon acts of the legislature; and there was nothing in the constitution of 1848, as there is nothing in the present constitution of the State, which prohibits a change of the law in reference to these subjects at the discretion of the law-making power. The laws of descent and devise are the creation of statute. (Kochersperger v. Drake, 167 Ill. 122). Acts of the legislature cannot be regarded as opposed to the fundamental axioms of the organic law, unless they impair rights which are vested. A mere expectation of property in the future is not a vested right. Hence, rules of descent are subject to change in their application to all estates not already passed to the heir by the death of the owner. “No one is heir to the living-.” (Cooley’s Const. Lim.—6th ed.—pp. 438, 439). The adoption of infants, under statutes authorizing such adoption, does not interfere with or cut off vested rights. Such statutes may operate to change the descent of property at any time before the right of inheritance is fixed as a vested right. They confer upon adopted children the right to inherit, equally and to the same extent as natural heirs can inherit; but they are not, for this reason, unconstitutional, inasmuch as thereby no vested right is infringed. “The legislature may change any rights ordinarily which may be contingent in their nature.” (Rodgers on Domestic Relations, sec. 461). The fact, that the act of 1867 was applicable only to the adoption of a child by a particular individual and his wife, did not make the act invalid under the constitution of 1848, because that constitution did not prohibit special legislátion. It is said, however, by counsel for appellee, that the act in question does not show upon its face, that it was passed at the request, or with the consent, of Frederick H. Mather and Rhoda E. Mather, his wife. The presumption is that it was passed at their request. It is not to be supposed, that the legislature would adopt such an act without the request, or desire therefor, of the parties affected by it. In Pace v. Klink, 51 Ga. 220, an act was passed by the legislature of Georgia in 1850 “to change the name of Matthew R. Brown to Matthew Downer, and to make him a legal heir” of Joseph Downer; and it was there said by the Supreme Court of Georgia: “The presumption is that it was passed at the request of Joseph Downer, and it is to be construed in that view, since it cannot for a moment be supposed, that the legislature would pass such a law, except at the request of the person whose estate and family it operated upon. The act gives to Matthew not only the name of Downer, but, declares he shall have all the rights and privileges that he would have had, had he been born the lawful son of the said Joseph.” In the Georgia case it was held that, in the distribution of the property of Joseph Downer, the children of Matthew stood in the place of, and represented, the father, and took whatever of said estate he would have taken if living. The presumption, that the act was passed at the request of Mather and his wife, is not overcome by any testimony in the record. On the contrary, the evidence tends to show that Mather and his wife always regarded the appellee, Minnie Christie, as their adopted daughter. She herself testifies, that she was always spoken of as their adopted daughter, and was treated as such. Frederick H. Mather speaks of her in his will as his “adopted daughter.” Rhoda E. Mather by her will gives, bequeaths and devises all her property “unto my adopted daughter, Minnie Christie.” It cannot be said, therefore, that the act of adoption was not accepted by the parties affected by it. Indeed, it appears that, as far back as September, 1856, when the appellee, Minnie Christie, was only a year old, Frederick H. Mather executed the indenture of service set out in the statement preceding this opinion, by which he obligated himself to teach and instruct her to a certain extent, until she should attain the age of eighteen years. In view of what has 'been said, we are unable to agree with counsel for appellee, that the circuit court was wrong in holding the act of adoption to be valid. Objection is made, that the real name of the appellee was Mary McMahon, while the child adopted was Minnie McMahon. This objection is without force, because the proof shows clearly that Mary McMahon and Minnie McMahon were one and the same person. Although her real name was Mary Adelaide, she was always called Minnie, both by the Mathers, and by their friends and acquaintances. The Mathers had no other child in their family except appellee. Second—The next question, which arises, is as to the validity of the renunciation by Rhoda E. Mather on March 9, 1895, of the provisions of the will of Frederick H. Mather. The theory of the appellee, Minnie Christie, is, that she was not the adopted daughter of Frederick H. Mather and his wife; by reason of the alleged invalidity of the act of adoption; and that, therefore, Frederick H. Mather left no child. If this were true, then the renunciation of Mrs. Mather made after her husband’s death would, under section 12 of the Dower act, entitle her to take, absolutely and in her own right, one-half of all the real and personal estate remaining after the payment of her husband’s just debts. Counsel for said appellee contend, that the renunciation did have the effect thus indicated, and that, by reason of such renunciation, Mrs. Mather was the owner, when she died, of one-half of the real estate involved in this controversy, and that the appellee, Minnie Christie, as her devisee under her will, became thereby the owner of said half upon the death of Mrs. Mather. The theory thus insisted upon cannot be sustained, for the reason that the adoption of Minnie Christie by the legislative act in question was valid, and, therefore, Frederick H. Mather, when he died, left a child, so that section 12 of the Dower act has no application to this case. The language of that section is: “If a husband or wife die testate leaving no child or descendants of a child,” etc. (Hurd’s Rev. Stát. 1897, p. 635). Here, the adopted child, Minnie Christie, was, in the eye of the law, as much the child of Frederick H. Mather, as though she had been his natural child. Consequently, the renunciation amounted to nothing, and did not vest Mrs. Mather with a half interest in the property. The position is well sustained by authority that, inasmuch as the adopted child becomes and is the lawful child of the adopting parent for all the purposes of inheritance from such adopting parent, the widow of a deceased testator, who dies leaving such adopted child, can not elect to take one-half of her husband’s real estate under the statute. (Moran v. Stewart, 122 Mo. 297; Power v. Haffley, 85 Ky. 672; Atchison v. Atchison's Exrs. 89 id. 490; Buckley v. Frazier, 153 Mass. 525; In re Newman, 75 Cal. 219; Rutt v. Howell, 50 Iowa, 533; Keegan v. Geraghty, 101 Ill. 26; Sewall v. Roberts, 115 Mass. 263). It will be uoticed that, by the will of Frederick H. Mather, his widow, Rhoda E. Mather, was entitled to the use for her life of all of his real estate, if she should survive him. She did survive him. It is unnecessary to inquire, whether or not the effect of her renunciation was merely to give her her dower interest in his real estate, that is to say, the use of one-third thereof for life. Whatever interest she had, whether a life interest in all the lands, or a life interest in a third thereof, ceased to exist upon her death. As her renunciation did not have the effect of giving her the title to one-half the lands, it follows that Minnie Belle Sanders and her sister, Bessie Sanders, were, under the will of Frederick H. Mather, the owners each of an undivided one-half of his real estate, subject to the right of their mother, Minnie Christie, to use the same and draw the rents thereof, until Bessie Sanders should arrive at the age of eighteen years. If the deed executed by Minnie Belle Sanders upon August 8,1895, was a valid deed, and is allowed to stand because of any ratification thereof or otherwise, then Mrs. Christie, as grantee in said deed, became the owner of the undivided half interest in the property owned by her daughter, Minnie Belle Sanders. But if said deed should be set aside as having been procured by undue influence, or as having failed of ratification by Minnie Belle Sanders when she became of age, then the property in this suit is owned by the following persons in the following proportions: Bessie Sanders Sayles owns thirteen twenty-fourths of said land, or one-half thereof, as devisee under her grandfather’s will, and one twenty-fourth thereof as the heir of her deceased sister; the appellant, Robert Allen Gates, is the -owner of an undivided one-fourth thereof as the heir of his deceased wife, who left no children, and he is entitled to dower in the other undivided one-fourth thereof; Minnie Christie is entitled to an undivided two twenty-fourths of said real estate as heir of her deceased daughter, Minnie Belle Sanders Gates; and the three minor children, James Boyd Christie, Mary Rebecca Christie and Mildred Jennie Christie, half-brother and half-sisters of the deceased, Minnie Belle Sanders Gates, are each entitled to one undivided one twenty-fourth part thereof as heirs of their deceased half-sister. The interests thus designated are those which are claimed by the appellant, Bessie Sanders Sayles, in her bill, and by the appellant, Robert Allen Gates, in his cross-bill. The contention, however, of the appellee, Minnie Christie, is that she is the owner of an undivided one-half part of said premises under and by virtue of the will of her deceased mother, Rhoda E. Mather, and, in addition thereto, to an undivided one-fourth part of said premises through the deed executed to her by her deceased daughter, Minnie Belle Sanders Gates, making altogether an undivided three-fourths part of the property in question; and that the appellant, Bessie Sanders Sayles, is the owner only of an undivided one-fourth part of said premises. This contention is based upon the erroneous theory, that, by reason of the alleged renunciation, Minnie Belle and Bessie took each one-fourth, and not each one-half of the land. It will thus be seen, that the only remaining question to be determined is, whether or not the circuit court was correct in holding, that the deed, executed by Minnie Belle Sanders to Minnie Christie on August 8, 1895, was ratified by the grantor thereof after she became of age; and, whether for that reason, it should be sustained, and not set aside. Third—A woman’s minority in this State terminates when she is eig'hteen years of age; at the age of eighteen she reaches her majority. (Stevenson v. Westfall, 18 Ill. 209; Kester v. Stock, 19 id. 328; Keil v. Healey, 84 id. 104). Minnie Belle Sanders Gates became eighteen years old on Aug'ust 8, 1896, a little less than one year after her marriage to appellant, Robert Allen Gates, which marriage took place on or about August 14, 1895, when she was seventeen years old. The deed, which she made to her mother, having been made on August 8, 1895, was made one year before she reached her majority, and six days before her marriage. Conveyances, made by infants in person, are voidable only, to be confirmed or repudiated at their discretion after they arrive at years of majority, (Cole v. Pennoyer, 14 Ill. 158; Walker v. Ellis, 12 id. 470). A conveyance of real estate by a minor must be disaffirmed and repudiated by him within three years after his majority, or it will be upheld; that is to say, the time, within which an infant after reaching majority must revoke a conveyance made during minority, is the period of three years after arriving at such majority. A neglect or failure to dis-affirm the deed within that time will be held to be a ratification of it. (Blankenship v. Stout, 25 Ill. 132; Keil v. Healey, supra). As Minnie Belle Sanders Gates became eighteen years of age on August 8, 1896, she had three years from that date, that is to say, until August 8,1899, in which she could disaffirm or avoid the deed made to her mother on August 8, 1895. She died nineteen months after she made the deed, to-wit, on March 17, 1898, and within the period of three years after she reached her majority, and nearly seventeen months before said period of three years expired. The right to avoid a deed, made during minority, is not one, which is personal to the infant himself, but may be exercised by his heirs, as well as himself. The heirs of an infant may disaffirm his deed within the same time, within which the infant might himself disaffirm it, if he were living. (Illinois Land and Loan Co. v. Bonner, 75 Ill. 315; Wheaton v. East, 5 Yerg. 41; Clammorgan v. Lane, 9 Mo. 473; Sims v. Eberhardt, 102 U. S. 300). The appellant, Bessie Sanders Sayles, who filed the original bill in this case, and the appellant, Robert Allen Gates, who filed the cross-bill herein, are heirs of the deceased Minnie Belle Sanders Gates. The rig'ht to avoid the deed of the deceased minor belongs to them as such heirs, just as it belonged to the deceased before her death. The original bill in this case, and the cross-bill herein, were both filed in January, 1899; they were, therefore, filed within three years after the deceased minor attained her majority. The minor children above named of Mrs. Christie are also heirs of their deceased half-sister, but they appear by guardian ad litem and submit their rights to the court, and are not opposing the relief sought by the bill and the cross-bill herein. It is true, that Mrs. Christie is also an heir of her deceased daughter, but she does not claim the property as such heir, but as grantee under the deed made to her by her daughter. The filing of the bill in this case to set aside the deed, made on August 8, 1895, amounts to an election on the part of the heirs of the deceased, Minnie Belle Sanders Gates, to -disaffirm and avoid the deed so made by her. There are various modes, by which the grantor, after he becomes of age, may disaffirm a deed made by him during his minority. Such grantor or his heirs may disaffirm the deed by bringing an action of ejectment for the recovery of the premises after he becomes of age. (Cole v. Pennoyer, supra). He or his heirs may disaffirm the deed made during minority by bringing suit to regain possession, or to cancel the deed. (Tunison v. Chamblin, 88 Ill. 378). This is a bill to cancel the deed. The proof does not show that, before her death, Minnie Belle Sanders Gates did anything to disaffirm or avoid the deed made by her. If she did not ratify the deed after she became of age, then the present appellants have the right, by the filing" of the present bill, to dis-affirm the deed. It is claimed, however, on the part of appellee, Minnie Christie, that her deceased daughter ratified the conveyance made to her mother after she became of age on August 8, 1896. Whether this is so or not requires an examination of the evidence upon the subject of ratification. Fourth—When Minnie Belle Sanders made the deed to her mother on August 8,1895, she was a minor living with her mother and under the control and influence of her mother. There was no consideration whatever for the deed although one is named therein. It was purely and simply a gift from a minor daughter to her mother. The proof is clear and conclusive, that the property of an undivided half of which the deceased was then the owner, subject to the right of her grandmother to use the same for life, and, after her death, subject to the right of her mother to use the same until her sister Bessie should become eighteen years old, was worth in the neighborhood of $53,000.00. Here, then, was a gift by a minor child to its parent of property worth more than $26,000.00. The particular circumstances, under which the deed was executed, will be referred to more at length hereafter. It is sufficient for the present to say, that the relation of child and parent existed between the donor and donee in this case, and that, such relation being in the nature of a fiduciary one, the presumptions are all against the fairness of the transaction; and the burden of proof is upon the parent to show its fairness. • “In the case of a gift from a child to a parent undue influence may be inferred from the relation itself.” (Oliphant v. Liversidge, 142 Ill. 160). “A child is presumed to be under the exercise of parental influence as long' as the dominion of the parent lasts. Whilst that dominion lasts, it lies on the parent maintaining the gift to disprove the exercise of parental influence by showing that the child had independent advice, or in some other way.” (2 Pomeroy’s Eq. Jur. sec. 962). In White v. Ross, 160 Ill. 56, we said: “Whereas in this case, the transaction appears to have been an improvident and unreasonable one for the child to enter into, and one apparently involving the taking of an unconscionable advantage by the parent in accepting and retaining the property, there can be no doubt, from the standpoint of any well considered case, that the burden of proof is cast upon the parent to prove that the transaction was, in the language often used, ‘a righteous one.’” Where there is a deed from a child to its parent, particularly from a minor child to its parent, the presumption, usual in confidential relations against validity, arises, and is rebuttable by the same evidence. “The transaction is regarded as voidable until affirmative proof of free agency, full knowledge and good faith is produced.” (27 Am. & Eng. Ency. of Law, pp. 485, 486). Where the relation of child and parent exists, and the parent obtains by voluntary donation a large pecuniary benefit from the child, the burden of proving that the transaction is righteous falls on the person taking the benefit. (Hoghton v. Hoghton, 15 Beav. 278). In such cases, the presumption is that an undue influence has been exercised to procure such gift on the part of the child, and it is the business and the duty of the party, who endeavors to maintain such a transaction, to show that that presumption is adequately rebutted. (Hoghton v. Hoghton, supra; Miskey's Appeal, 107 Pa. St. 611; Ashton v. Thompson, 32 Minn. 25). In Miskey’s Appeal, supra, it was said by the Supreme Court of Pennsylvania that “a transaction between persons so situated is watched with extreme jealousy and solicitude, and if there be found the slightest trace of undue influence or unfair advantage, redress will be given to the injured party.” The appellee, Minnie Christie, seeks to establish a ratification of the deed in question by the testimony of five witnesses. A detective or deputy sheriff, who was in the habit of aiding Andrew J. Christie, the husband of Minnie Christie, who was himself a deputy sheriff, in serving process issued by the courts in DuPage county, says that, some two or three weeks before she died, Minnie Belle Sanders Gates came into a furniture store where he happened to be at the time, to see about some furniture which she had spoken about buying; and that, when he made some allusion to the deed executed by her to her mother, she stated in substance that she was satisfied with having- made the deed. Two women, one Mrs. Myers and her daughter, swear that, during the Christmas holidays of 1897, they met the deceased' on State street, near Sieg'el & Cooper’s store, where she was then working as a clerk, and that, in reply to a question which one of them asked her about the deed she had made to her mother, she said that she wanted her mother to have that, and that, if anything happened to her, she wanted everything to go to her mother. At the time these statements were made Minnie Christie was not present. Declarations, made to a stranger, do not amount to a ratification in the absence of the person, who is to receive the benefit of such ratification. “A promise * * * to confirm an infant’s contract must be made to the party in interest or to his agent.” (Chandler v. Glover’s Admr. 32 Pa. St. 509; Gillingham v. Gillingham, 5 Harris, 302; Goodsell v. Myers, 3 Wend. 472; 10 Am. & Eng. Ency. of Law, p. 647). “Declarations to strangers are unavailing.” (Chandler v. Glover’s Admr. supra). Hence, the testimony of these witnesses did not establish a ratification. The next witness to support the ratification is the appellee, Minnie Christie, herself, who swears that in January, 1898, after her daughter had left Siegel & Cooper’s store, where she had been working upon a salary of $4.00 a week, and had come home to her mother to the house located upon a portion of these premises, she asked her daughter if everything was satisfactory to her, and her daughter replied that it was, and she was glad that she had deeded her property to her mother, that it could not be taken away, and she would be taken care of. Mrs. Christie was an incompetent witness to testify in this case. The appellants, and the infant appellees, are suing and defending as heirs of Mrs. Gates, while Mrs. Christie is claiming all of the property of Mrs. Gates under the deed in question. She is a party defendant to the suit, and the adverse parties suing are the heirs of her deceased daughter. She is claiming to be the owner of the property by another title than that acquired under the Statute of Descent. Where persons are suing or defending as heirs of a deceased person, and against one who claims the entire interest of such deceased person under a déed, the one so claiming is incompetent as a witness in her own behalf under section 2 of the statute in regard to evidence. (Way v. Harriman, 126 Ill. 132; Shaw v. Schoonover, 130 id. 448; Shovers v. Warrick, 152 id. 355; Bevelot v. Lestrade, 153 id. 625). Appellants are suing as the heirs of their deceased sister and wife, whose title is here disputed; appellee, Minnie Christie, seeking to disprove such title, is not, therefore, a competent witness. (Wilson v. Wilson, 158 Ill. 567). As the appellants are suing as heirs-at-law of Mrs. Gates, from whom they claim the land by descent as intestate estate, and as Mrs. Christie is a party defendant directly interested in the event of the suit, she is not competent to give testimony in her own behalf as to what occurred between herself and her deceased daughter, tending to defeat the descent of the property to such heirs. (Stodder v. Hoffman, 158 Ill. 486). In the late case of Leavitt v. Leavitt, 179 Ill. 87, we said: “Where one claims as heir, and seeks to assert his title because of that relation, defendants, who claim under a deed from the ancestor, are not competent witnesses to defeat the right of the heir under the Statute of Descent.” The only remaining witness as to the ratification was a hired man in the service of Mr. and Mrs. Christie, engaged in caring for the lawns and looking after the place where they lived. He states that in September, 1897, he passed through the sitting room of the house where Mrs. Christie lived, and there saw Belle and her mother, the latter “sitting in front of the secretary;” that he “passed by to g'et something;” he then proceeds as follows : “Whatever it was I got it, and, when I was coming out I heard Belle say: ‘Mamma, I am glad that I signed that property over to you.’ Well, I did not wait in there to listen.” The testimony of this latter witness, standing alone, is not sufficient to establish a ratification. He heard a casual remark to the effect above stated, while passing through the room, but understood nothing about the subject of the conversation. Mere declarations or promises to make a deed of affirmance will not constitute an affirmance. (Clammorgan v. Lane, supra; Davidson v. Young, 38 Ill. 145; 10 Am. & Eng. Ency. of Law, p. 651, note 1). “In order to constitute a ratification of acts done in infancy, the act relied upon as a ratification must be performed with a full knowledge of its consequences, and with an express intent to ratify what is known to be voidable.” (Davidson v. Young, supra). Acts of the infant after arriving at full age, which fairly indicate that he intends to ratify the deed made during minority, will prevent him from disaffirming the conveyance. (10 Am. & Eng. Ency. of Law, pp. 649, 650). It has been said that “ratification by an adult of a contract made by him when a minor is a question of intention;” and that “it can be inferred only from his free and voluntary acts or words.” (McCarty v. Carter, 49 Ill. 53). But it will be found as to most of the cases, that the utterance of mere words has been coupled with some act, or acts, or with the receipt of some benefit from the deed or contract made in infancy, before such mere words have been held to constitute a ratification of such contract or deed. For example, in Wheaton v. East, supra, where it appeared that the minor did no act, from which a dissent or disaffirmance might be inferred for three or four years after he reached years of majority, but admitted that he had sold the land, and said he was satisfied, and offered to exchange other lands for it, it was also shown that, in addition to making such admission and such statement and such' offer, he saw the purchaser putting improvements on the land and made no objection. So, in the recent case of Barlow v. Robinson, 174 Ill. 317, where an infant contracted to sell land to the appellee, and executed a bond obligating herself to convey the same to him when certain payments specified in the bond should have been made by the appellee, it appeared, that the appellee made a cash payment, and entered into the possession of the land under the bond; and it also appeared, that, after the minor arrived at majority, she not only told the appellee that she would stand by the agreement and execute a deed to him when the time should come, but she demanded money of him upon the contract, and wrote a note to him requesting him to pay her $550.00 upon the contract, and sent the note by her husband, as her agent, to the appellee. In the latter case, besides the mere words, which were uttered, the minor received a part of the purchase money in cash, and sent a note by her agent demanding a further payment of purchase money. All this amounted to more than such mere words, as are relied upon in the present case to constitute a ratification. In Sims v. Eberhardt, supra, the Supreme Court of the United States say: “We think the preponderance of authority is that, in deeds executed by infants, mere inertness or silence continued for a period less than that prescribed by the Statute of Limitations, unless accompanied by affirmative acts manifesting an intention to assent to the' conveyance, will not bar the infant’s right to avoid a deed. But those confirmatory acts must be voluntary. * * * An affirmance or a disaffirmance is in its nature a mental assent, and necessarily implies the action of a free mind exempt from all constraint and disability.” Fifth—Where the same conditions exist at the time of the ratification, as existed originally when the contract or deed was made by the minor, and where the same influences and lack of knowledge of the facts exist at the time of the alleged ratification, as existed at the time of the original contract or deed, in such case the ratification is held to be a part of the original transaction and to be ineffectual. (Roche v. O’Brien, 1 Ball & B. 330; Morse v. Royal, 12 Ves. 355; Adams v. Bremmer, 74 N. Y. 539; Roby v. Colehour, 135 Ill. 300; Bump & Kerr on Fraud and Mistake, p. 296; Gilman, Clinton and Springfield Railroad Co. v. Kelly, 77 Ill. 426). This same principle was announced in Burt v. Quisenberry, 132 Ill. 385, in the following words: “Manifestly, a deed made under undue influence is not absolutely void—it is only voidable; and hence the party entitled to avoid it may elect to ratify it, if he will, when the influence, under which it was obtained, has entirely ceased. ” The appellee, Minnie Christie, has not introduced any proof whatever in this case to rebut the presumption of undue influence exercised over her daughter arising from the relation which existed between them. In January, 1895, Robert Allen Gates, who. was then only twenty-three or twenty-four years old, began to pay his attentions to Minnie Belle Sanders, then sixteen years old. A criminal intimacy between them resulted, and is not disproved by any of the testimony in the record. In July, or early in August, 1895, as near as we can gather from the record, the existence of this criminal intimacy became known to Mrs. Minnie Christie and her adoptive mother, Mrs. Ehoda E. Mather. The appellant, Gates, was a substitute clerk in the post-office in Chicago, working upon a salary of $30.00 per month, and Mrs. Meyers went to him in July, in company with Minnie Belle Sanders, for the purpose of persuading him to marry her. According to the testimony of Mrs. Meyers,he consented to do'so. There is some evidence in the record, tending to shoyr that he was unwilling to marry her, but there is much which tends to prove that he had no objection to marrying her. There is some testimony tending to show that Mrs. Christie refused to consent to her daughter’s marriage, unless the latter would execute a deed to her mother conveying all her interest in the estate of Frederick H. Mather. As Minnie Belle Sanders was under eighteen years of age, she could not obtain a license to be married without the consent of her mother. This testimony as to the mother’s refusal to give her consent receives confirmation from the .fact that, when they did marry on August 14,1895, they went out of the State, and the marriage cerémony was performed out of the State. Mrs. Mather, an old lady over eighty years of age, partially paralyzed both in her speech and in her limbs, executed a renunciation of her husband’s will in March, 1895, and then, on the same day, made a will devising to her adopted daughter, Minnie Christie, the half of the real estate owned by Frederick H. Mather at his death,' the title to which was supposed to have vested in Mrs. Mather by the renunciation. On the evening of August 7, 1895, an attorney not living in Wheaton, DuPage county, was telephoned to to come the next day to the Christie homestead in Wheaton. He, or his partner, or both of them, had been the legal advisers of Mrs. Mather, and had had business with Mr. Christie. One member of the firm was a witness to the will of Mrs. Mather. On the morning of August 8, 1895, the attorney, so telephoned for, went to Wheaton to the home of Mrs. Christie. He was met at the depot by Mr. Christie. He saw Mrs. Christie and Mrs. Mather. Mrs. Mather stated, that she desired to re-publish her will. She did make then and there a re-publication of her will, but changed it in no respect, except that the witnesses to the re-publication were different from the witnesses to the original will. The attorney telephoned for was one of said witnesses. At the same interview, and after the re-publication of the will, Mrs. Mather stated that her granddaughter, Belle, desired to make a deed of her property to her mother. Mrs. Christie was then called into Mrs. Mather’s room, and talked with the attorney about the making of such deed. Minnie Belle Sanders, who was present in the house, was then called in, and the attorney talked to her about the matter of making the deed. Mrs. Mather and Mrs. Christie told him that Belle was in the family way. This turned out not to be the case. It was also stated that Gates was unwilling to marry her, and the question was discussed whether it would be advisable to bring a bastardy proceeding against him. Belle stated that she desired to make a deed to her mother. The fears of this distracted girl, both as to her own condition and as to the danger of public disgrace, were played upon in order to induce her to deed away her estate. A notary, or police magistrate, living some distance away, and not in Wheaton, was then telephoned for and came to Wheaton to take the acknowledgment. The deed was signed then and there by Belle in the presence of her mother, and acknowledged before the police magistrate, and handed to her mother. This deed was never recorded until March 28, 1898, eleven days'after the death of Mrs. Gates. The appellant, Gates, never knew in the lifetime of his wife, that she had made a deed of the property to her mother. The proof shows very conclusively, that she was in love with the appellant, Gates, and wanted to marry him, and live with him. Her affection for him, and her relations with him, were such that she was willing to part with any property which she owned, in order to become his wife. That her condition of mind, as thus indicated, was the moving cause of her consent to the execution of the deed is the inevitable conclusion to be derived from a careful examination of this record. The execution of the deed by the daughter to the mother, and the execution of a re-publication of her will by Mrs. Mather giving her supposed interest in the property to Mrs. Christie, were parts of one transaction, intended to vest title to three-fourths of the property in Mrs. Christie. One witness swears, that Mrs. Christie said to her: “I had Belle deed her property to me, and I told her, if she did not, they would come on with judgment notes, and take her property away, and she would have none at all.” Thus, according to Mrs. Christie’s own statement, her daughter was made to believe and, during the rest of her life, continued to believe, that her husband’s debts would sweep away her property. This was not true, as matter of fact, although her belief in its truth induced her to allow the deed to stand, and to say nothing about it to her husband. She had no independent adviser as to what her rights were when she executed this deed. The attorney, who drew the deed, and who talked with her about its execution, however upright his own intentions may have been, was the attorney of Mrs. Mather, and of Mr. and Mrs. Christie. They or one of them paid him for his services in drawing the deed. Mr. Christie telephoned for him, met him at the depot when he came to Wheaton, took him to the house, went down town to obtain the blank form upon which the deed was written, and telephoned to the distant magistrate to come and take the acknowledgment. Mrs. Christie and her husband were the moving spirits in the whole transaction, and old Mrs. Mather and young Belle were but puppets in their hands. It is true, that the attorney told Belle that she might at any time disaffirm the deed, but she was never told when she could disaffirm it, or how long a time she had within which to disaffirm it. They did not explain fully her rights to her. The evidence tends to show that, inasmuch as, under the will of her adoptive grandfather, her mother had the right to the possession of the property until December, 1898, when her sister, Bessie, should become eighteen years of age, she supposed that she could do nothing in the matter of disaffirming her deed until her sister reached that age. Before that time came, she was in her grave. There is nothing in the record to show that she knew the value of the property, or that she knew she could disaffirm her deed when she became of age. The attorney stated to her that she had only a one-fourth interest in the property under her grandfather’s will, when, as a matter of fact, she was entitled to one-half of it under that will. Whatever may have been the attorney’s view of the law, it still is true that Belle was misinformed as to the extent of her interest. After her marriage she lived with her husband only about twenty-nine days. She worked as a clerk in a store in Chicago, as above stated, "for about two months in the fall and winter of 1897. With the exception of these periods she was at home all the time with her mother and under her mother’s influence. She was never free to consider the subject of disaffirming her deed after she became of age. There is some testimony in the record, tending to show that her husband declined to live with her after her marriage and treated her badly, but there is other evidence tending to show that he was fond of her. Several efforts were made by her and her husband to go to housekeeping, but his salary and her salary were so small that they were unable to do so. Their mother was applied to to furnish them §150.00 to buy furniture to go to housekeeping, and she refused to give them the money, although she held the title to property deeded to her by her daughter worth more than $25,000.00. The alleged ratification of this deed by this young girl, who was ignorant of business and ignorant of her rights, must be looked at and considered in the light of all the circumstances surrounding the original transaction as they have been thus detailed. The evidence shows clearly that her mother was a woman of strong, determined will, and that her daughter’s will was weak and under the control of her mother. The influence, which operated upon her mind and induced her to execute the deed, continued to operate upon her mind, when she made the remark sworn to by the hired man as he passed through the room. She had then come home disheartened, and, as one of the witnesses in the record says, “broken-hearted,” having left the store where she had worked, and being unable to secure means enough to go to house-keeping with her husband. The facts of this case are similar to the facts in the case of White v. Ross, supra, except that, there, the daughter, who made a deed to her mother, had passed the age of majority, while, here, the daughter making the deed Was an infant. Hence, the facts- of this case bring it within the scope of the doctrine announced in White v. Ross, supra, where it is said: “The burden of proof is on the mother * * * to show that the daughter acted independently, advisedly and of her own free, intelligent will and accord, uninfluenced by the recipient of so munificent a gift, and no such proof having been made, that, independently of any question of actual fraud, the transaction must be held to be constructively fraudulent, and that a court of equity will raise a constructive trust and fasten it upon the conscience of the holder of the legal' title, and convert such holder into a trustee for the party who, in equity, is regarded as the beneficial owner.” .As the deed in that case was set aside for the reasons therein stated, so, here, the deed must be set aside for the same or similar reasons. The relief, prayed for by the original and cross-bills, should have been granted by the court below. Under all the circumstances we are unable to come to any other conclusion than that there was no real valid and binding ratification of this deed on the part of the deceased Mrs. Gates. Accordingly, the decree of the circuit court is reversed, and the cause is remanded to that court for further proceedings in accordance with the views herein expressed. Reversed and remanded.